DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-17 are pending in the instant application.  

Priority
This application was filed on February 8, 2018.

Information Disclosure Statements
	Applicants’ Information Disclosure Statements, filed on 03/13/2018 and 01/08/2021, have been considered.  Please refer to Applicant’s copies of the PTO-1449 submitted herewith.


Response to Restriction Requirement
Applicant’s election with traverse of Group I (claim 1-5) in the reply filed on 02/02/2021 is acknowledged.  Applicant’s traverse is on the ground that there exists no undue administrative burden for the Examiner to search and consider all claims in their entirety.  Applicant’s traverse has been fully considered, and is found not persuasive.  Pending claims 1-17 are drawn to patentably distinct inventions (I-VI) which are classified under various subclasses of classes C09D, and B05D.  Each group requires searching individually various databases based on different search strategies.  Prior art rendering one group of invention unpatentable would not necessarily to apply to another group of invention.   Therefore, it would have been undue burden for the Examiner to search and consider all claims in their entirety if the pending claims had not have been restricted.   Accordingly, the restriction requirement is maintained and made FINAL.      
However, the pending claims are subject to rejoinder if the product claims 1-5 of Group I are found allowable.     


Specification
The specification is objected to for containing the misspelling chemical name “tridecafluoro-1,1,2,2-tetrahydrooxyltrichlorosilane” at page 6, under “Functionalizing the nanoparticles”.  It is not clear which organic compound this chemical name represents.  To overcome the objection, Applicants need to provide a chemical structure corresponding to the chemical name thereof.  Otherwise, an appropriate amendment with support from original disclosure is required in order to avoid introducing New Matter. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Specifically, claim 1 is drawn to a hydrophobic and oleophobic coating material comprising nanoparticles of a metal oxide or a metalloid oxide; and a functionalizing coating directly applied to a surface of said nanoparticles.  In addition, claim 1 contains a term  in the phrase “wherein said substrate does not comprise a binder, or comprises a binder applied directly to the substrate and/or comprises a binder present in between or mixed with the functionalized nanoparticles”.  The term “substrate” is subject to two interpretations:    1) nanoparticles to be functionally coated by a compound having a haloalkyl moiety or a haloalkylsilane moiety in the hydrophobic and oleophobic coating material; or 2) a subject (e.g. machinery) to be coated by the claimed hydrophobic and oleophobic coating material.   If the “substrate” is interpreted based on scenario 1), the term “substrate” should be replaced with “nanoparticles”.  If the “substrate” is interpreted based on the scenario 2), the term “substrate” also renders claim 1 indefinite because claim 1 is drawn to a hydrophobic and oleophobic coating material, not a subject (e.g. machinery) to be coated by the claimed hydrophobic and oleophobic coating material.  Therefore, claim 1 is indefinite.  Claims 2-5 depending on claim 1 are rejected accordingly.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by China Patent Application Publication No. CN106893454 A (“the `454 publication”) to Wang et al. with .

Applicants’ claim 1 is drawn to a hydrophobic and oleophobic coating material, comprising: nanoparticles, comprising a metal oxide or a metalloid oxide and having an average particle diameter ranging from 50 to 600 nm; and a functionalizing coating directly applied to a surface of said nanoparticles, said coating comprising a compound having a haloalkyl moiety or a haloalkylsilane moiety, wherein said coating material, when applied to a substrate, exhibits hydrophobicity having a water contact angle of 150° or more and oleophobicity having an oil contact angle of 150° or more, and wherein said substrate does not comprise a binder, or comprises a binder applied directly to the substrate and/or comprises a binder present in between or mixed with the functionalized nanoparticles.

Example 1 (Embodiment 1) of the `454 publication discloses a hydrophobic and oleophobic coating material comprising nanoparticles, comprising silica (metalloid oxide) with an average particle size of 200nm; and a functionalizing coating directly applied to a surface of said nanoparticles, said coating comprising a compound having a perfluorodecyltrichloro-silane (haloalkyl moiety or haloalkylsilane moiety), see [0056].  Tables 1-2 of Example 1 demonstrates said coating material, when applied to a substrate, exhibits hydrophobicity having a water contact angle of 150° or more and oleophobicity having an oil contact angle of 150° or more, and wherein said substrate does not comprise a binder, or comprises a binder applied directly to the substrate and/or comprises a binder present in between or mixed with the functionalized nanoparticles, see [0068 and 0074-0075].  Example 1 also discloses the binder is epoxy resin adhesive, see [0055]. Therefore, Example 1 of the `454 publication reads on Applicants’ claims 1 and 2.  
In terms of claim 5, Example 2 discloses a hydrophobic and oleophobic coating material comprising nanoparticles of 50 nm and 500nm, comprising carbon nanotube with a particle size of 50nm and silicon dioxide with an average particle size of 500nm; and a functionalizing coating directly applied to a surface of said nanoparticles, said coating comprising a compound having a perfluorodecyl trioxysilane (haloalkyl moiety or haloalkylsilane moiety), see [0088, and 0098].  Therefore, Example 2 reads on claims 1-2, and 5.  Example 3 also reads on claims 1 and 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over China Patent Application Publication No. CN106893454 A (“the `454 publication”) in view of US2014/0309343 (“the `343 publication”).
Determination of the scope and content of the prior art (MPEP §2141.01)
Example 1 (Embodiment 1) of the `454 publication discloses a hydrophobic and oleophobic coating material comprising nanoparticles, comprising silica (metalloid oxide) with an average particle size of 200nm; and a functionalizing coating directly applied to a surface of said nanoparticles, said coating comprising a compound having a perfluorodecyltrichloro-silane (haloalkyl moiety or haloalkylsilane moiety), see [0056].  Tables 1-2 of Example 1 demonstrates said coating material, when applied to a substrate, exhibits hydrophobicity having a water contact angle of 150° or more and oleophobicity having an oil contact angle of 150° or more, and wherein said substrate does not comprise a binder, or comprises a binder applied directly to the substrate and/or comprises a binder present in between or mixed with the functionalized nanoparticles, see [0068 and 0074-0075].  Example 1 also discloses the binder is epoxy resin adhesive, see [0055].  Example 2 discloses a hydrophobic and oleophobic coating material comprising nanoparticles, comprising silicon dioxide with an average particle size of 500nm; and a functionalizing coating directly applied to a surface of said nanoparticles, said coating comprising a compound having a perfluorodecyl trioxysilane (haloalkyl moiety or haloalkylsilane moiety), see [0088, and 0098].  

Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The difference between Applicants’ claims 3-4 and Examples 1-2 is that the prior art does not teach binder comprises N-(2-aminoethyl)-3-aminopropyl-trimethoxysilane.

Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

However, Applicants’ claims 3 and 4 would have been obvious over the `454 publication because the difference is further taught by the `343 publication.  The `343 publication discloses a multifunctional superhydrophobic particle made from silane and the silane coupling agent, see Abstract.  The `343 publication further discloses that the silane coupling agent is selected from the group consisting of amino-functional hydrocarbon silanes, N-(6-aminohexyl)-3-N-(2-Aminoethyl)-3-aminopropyl-trimethoxysilane, methyacryloxypropyl-trimethoxysilane, and combinations thereof, see [0007].  Therefore, the difference between Applicants’ claims 3-4 and the `454 publication is further taught and/or suggested by the `343 publication.    


Conclusions
Claims 1-5 are rejected.
Claims 6-17 are withdrawn.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).